Citation Nr: 1531519	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a skin condition, claimed as skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management Systems (VBMS) paperless claims processing system. In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.


FINDING OF FACT

The Veteran's skin condition, claimed as skin cancer, was caused by military service.


CONCLUSION OF LAW

The criteria to establish service connection for a skin condition are met. 
38 U.S.C.A. §§ 1101 , 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Because the claim is being granted, any error related to the VCAA with respect to this claim is harmless. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran submitted an April 2006 private treatment record from Dr. G.D., who stated that the Veteran had multiple small precancerous Actinic Keratosis. Dr. G.D. opined that the Veteran's severe sunburn in service resulted in his present precancerous Actinic Keratosis. The Veteran's service treatment records show that the Veteran was treated in service for heat-related skin issues. 

The Veteran has shown the required nexus between the claimed in-service event and the current disability. The claim is granted.


ORDER

Service connection for a skin condition, claimed as skin cancer, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


